Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made on the 25th day of June, 2012 by and between Kathryn
JohnBull (the “Employee”) and DLH HOLDINGS CORP. (formerly, TeamStaff, Inc.), a
New Jersey corporation (the “Company”) and is effective as of the 25th day of
June, 2012 (the “Effective Date”). Unless the context indicates otherwise, the
“Company” shall include the Company’s subsidiaries.

 

W I T N E S S E T H:

 

WHEREAS, the Company and its subsidiaries are engaged in the business of
providing professional and technical services; and

 

WHEREAS, the Company desires to employ the Employee and secure for the Company
the experience, ability and services of the Employee; and

 

WHEREAS, the Employee desires to accept employment with the Company, pursuant to
the terms and conditions herein set forth, superseding all prior oral and
written employment agreements, and term sheets and letters between the Company,
its subsidiaries and/or predecessors and Employee;

 

NOW, THEREFORE, it is mutually agreed by and between the parties hereto as
follows:

 

ARTICLE I

DEFINITIONS

 

1.1       Accrued Compensation.  Accrued Compensation shall mean an amount which
shall include all amounts earned or accrued through the “Termination Date” (as
defined below) but not paid as of the Termination Date, including (i) Base
Salary, (ii) reimbursement for business expenses incurred by the Employee on
behalf of the Company, pursuant to the Company’s expense reimbursement policy in
effect at such time, (iii) vacation pay, and (iv) unpaid bonuses and incentive
compensation earned and awarded prior to the Termination Date.

 

1.2       Cause. Cause shall mean:

 

(a)   willful disobedience by the Employee of a material and lawful instruction
of the Chief Executive Officer or the Board of Directors of the Company;

 

(b)   formal charge, indictment or conviction of the Employee of any misdemeanor
involving fraud or embezzlement or similar crime, or any felony;

 

(c)   conduct amounting to fraud, dishonesty, gross negligence, willful
misconduct or recurring insubordination; or

 

(d)   excessive absences from work, other than for illness or Disability;

 

1

--------------------------------------------------------------------------------


 

provided that the Company shall not have the right to terminate the employment
of Employee pursuant to the foregoing clauses (a), (c), and (d) above unless
written notice specifying such breach shall have been given to the Employee and,
in the case of breach which is capable of being cured, the Employee shall have
failed to cure such breach within thirty (30) days after her receipt of such
notice.

 

1.3       Change in Control.  Change in Control shall mean any of the following
events:

 

(a)   An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “1934 Act”)) immediately after which such Person
has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under
the 1934 Act) of twenty percent (20%) or more of the combined voting power of
the Company’s then outstanding Voting Securities (provided, however, that this
Section 1.3(a) shall not be applicable to any Person that, as of the Effective
Date, possesses Beneficial Ownership in excess of 20% of the then outstanding
Voting Securities of the Company (an “Excluded Person”), unless such Excluded
Person subsequently acquires (other than directly from the Company) such number
of additional Voting Securities of the Company as would increase its Beneficial
Ownership of Voting Securities by more than 10% of the combined voting power of
the Company’s outstanding Voting Securities); provided, however, that in
determining whether a Change in Control has occurred, Voting Securities which
are acquired in a “Non-Control Acquisition” (as defined below) shall not
constitute an acquisition which would cause a Change in Control. A “Non-Control
Acquisition” shall mean an acquisition by (1) an employee benefit plan (or a
trust forming a part thereof) maintained by (x) the Company or (y) any
corporation or other Person of which a majority of its voting power or its
equity securities or equity interest is owned directly or indirectly by the
Company (a “Subsidiary”), or (2) the Company or any Subsidiary.

 

(i)        Notwithstanding the foregoing, a Change in Control shall not be
deemed to occur solely because a Person (the “Subject Person”) gained Beneficial
Ownership of more than the permitted amount of the outstanding Voting Securities
as a result of the acquisition of Voting Securities by the Company which, by
reducing the number of Voting Securities outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Person, provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then outstanding Voting Securities Beneficially Owned by the Subject Person,
then a Change in Control shall occur.

 

(b)   The individuals who, as of the date this Agreement is approved by the
Board, are members of the Board (the “Incumbent Board”), cease for any reason to
constitute at least two-thirds of the Board; provided, however, that if the
election, or nomination for election by the Company’s stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Agreement, be considered and
defined as a member of the Incumbent Board; and provided, further, that no
individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a

 

2

--------------------------------------------------------------------------------


 

result of either an actual “Election Contest” (as described in Rule 14a-11
promulgated under the 1934 Act) or other solicitation of proxies or consents by
or on behalf of a Person other than the Board (a “Proxy Contest”); or

 

(c)   Approval by stockholders of the Company of:

 

(i)        A merger, consolidation or reorganization involving the Company,
unless:

 

A.      the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least sixty percent
(60%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization,

 

B.      the individuals who were members of the Incumbent Board immediately
prior to the execution of the agreement providing for such merger, consolidation
or reorganization constitute at least two-thirds of the members of the board of
directors of the Surviving Corporation, and

 

C.      no Person (other than the Company, any Subsidiary, any employee benefit
plan (or any trust forming a part thereof) maintained by the Company, the
Surviving Corporation or any Subsidiary) becomes Beneficial Owner of twenty
percent (20%) or more of the combined voting power of the Surviving
Corporation’s then outstanding Voting Securities (except if such Person is an
Excluded Person, then the relevant percentage shall be such Excluded Person’s
Beneficial Ownership percentage of the Company’s Voting Securities as determined
on the Effective Date) as a result of such merger, consolidation or
reorganization; a transaction described in clauses (A) through (C) shall herein
be referred to as a “Non-Control Transaction”; or

 

(ii)       An agreement for the sale or other disposition of all or
substantially all of the assets of the Company, to any Person, other than a
transfer to a Subsidiary, in one transaction or a series of related
transactions;

 

(iii)      The stockholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company.

 

(d)   Notwithstanding anything contained in this Agreement to the contrary, if
the Employee’s employment is terminated prior to a Change in Control and the
Employee reasonably demonstrates that such termination (i) was at the request of
a third party who has indicated an intention or taken steps reasonably
calculated to effect a Change in Control (a “Third Party”) or (ii) otherwise
occurred in connection with, or in anticipation of, a Change in Control, then
for all purposes of this Agreement, the date of a Change in Control with respect
to the Employee shall mean the date immediately prior to the date of such
termination of the

 

3

--------------------------------------------------------------------------------


 

Employee’s employment.

 

1.4       Continuation Benefits.  Continuation Benefits shall be the
continuation of the Benefits, as defined in Section 5.1, for the period
commencing on the Termination Date and terminating 12 months thereafter, or such
other period as specifically stated by this agreement (the “Continuation
Period”) at the Company’s expense on behalf of the Employee and her dependents;
provided, however, that (i) in no event shall the Continuation Period exceed 18
months from the Termination Date; and (ii) the level and availability of
benefits provided during the Continuation Period shall at all times be subject
to the post-employment conversion or portability provisions of the benefit
plans. The Company’s obligation hereunder with respect to the foregoing benefits
shall also be limited to the extent that if the Employee obtains any such
benefits pursuant to a subsequent employer’s benefit plans, the Company may
reduce the coverage of any benefits it is required to provide the Employee
hereunder as long as the aggregate coverage and benefits of the combined benefit
plans is materially no less favorable to the Employee than the coverage and
benefits required to be provided hereunder. This definition of Continuation
Benefits shall not be interpreted to limit any benefits to which the Employee,
her dependents or beneficiaries may be entitled under any of the Company’s
employee benefit plans, programs or practices following the Employee’s
termination of employment, including, without limitation, retiree medical and
life insurance benefits. Notwithstanding the foregoing, Employee shall be
entitled to take advantage of the COBRA benefits to the maximum amount permitted
by law.

 

1.5       Disability.  Disability shall mean a physical or mental infirmity
which impairs the Employee’s ability to substantially perform her duties with
the Company for a period of sixty (60) consecutive days and the Employee has not
returned to her full time employment prior to the Termination Date as stated in
the “Notice of Termination” (as defined below).

 

1.6       Good Reason.

 

(a)   Good Reason shall mean without the written consent of the Employee:

 

(i)        a material breach of any provision of this Agreement by the Company;

 

(ii)       failure by the Company to pay when due any compensation to the
Employee;

 

(iii)      a reduction in the Employee’s Base Salary;

 

(iv)     failure by the Company to maintain the Employee in the positions
referred to in Section 2.1 of this Agreement;

 

(v)      assignment to the Employee of any duties materially and adversely
inconsistent with the Employee’s positions, authority, duties, responsibilities,
powers, functions, reporting relationship or title or any other action by the
Company that results in a material diminution of such positions, authority,
duties, responsibilities, powers, functions, reporting relationship or title; or

 

4

--------------------------------------------------------------------------------


 

(vi)     a Change in Control, provided the event on which the Change of Control
is predicated occurs within 90 days of the service of the Notice of Termination
by the Employee; provided, however, nothing herein shall limit the right of
Employee to terminate his employment pursuant to this Section 1.6 (a)(vi) for
any reason or no reason within such 90 day period;

 

(b)   Notwithstanding the foregoing, Employee shall not have the right to
terminate her employment for Good Reason pursuant to clauses 1.6 (a) (i) through
(v) unless:

 

(i)        the Employee has given the Company at least 30 days’ prior written
notice of her intent to terminate her employment for Good Reason, which notice
shall specify the facts and circumstances constituting Good Reason; and

 

(ii)       the Company has not remedied such facts and circumstances
constituting Good Reason to the reasonable and good faith satisfaction of the
Employee within a 30-day period after receipt of such notice.

 

1.7       Notice of Termination.  Notice of Termination shall mean a written
notice from the Company, or the Employee, of termination of the Employee’s
employment which indicates the provision in this Agreement relied upon, if any
and which sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Employee’s employment under the provision
so indicated. A Notice of Termination served by the Company shall specify the
effective date of termination.

 

1.8       Severance Payment.  Severance Payment shall mean an amount equal to
the sum of 12 months of Employee’s Base Salary in effect on the Termination
Date. The Severance Payment shall be payable in equal installments on each of
the Company’s regular pay dates for executives during the twelve months
commencing on the first regular executive pay date following the Termination
Date. The Severance Payment is conditioned on the Employee executing a
termination agreement and release in a form reasonably acceptable to the
Employee and the Company.

 

1.9       Termination Date. Termination Date shall mean:

 

(a)   in the case of the Employee’s death, the date of death;

 

(b)   in the case of Good Reason, 30 days from the date the Notice of
Termination is given to the Company, provided the Company has not remedied such
facts and circumstances constituting Good Reason to the reasonable and good
faith satisfaction of the Employee;

 

(c)   in the case of termination of employment on or after the Expiration Date,
the last day of employment; and

 

(d)   in all other cases, the date specified in the Notice of Termination;

 

provided, however, if the Employee’s employment is terminated by the Company for
any reason

 

5

--------------------------------------------------------------------------------


 

except Cause, the date specified in the Notice of Termination shall be at least
30 days from the date the Notice of Termination is given to the Employee, and
provided further that in the case of Disability, the Employee shall not have
returned to the full-time performance of her duties during such period of at
least 30 days.

 

ARTICLE II

EMPLOYMENT

 

2.1       Subject to and upon the terms and conditions of this Agreement, the
Company hereby agrees to employ Employee, and Employee hereby accepts such
employment, as Chief Financial Officer and Treasurer of the Company reporting
directly to the Chief Executive Officer and the Audit Committee of the Board of
Directors of the Company. The Employee’s position includes acting as an officer
and/or director of any of the Company’s subsidiaries as determined by the Board
of Directors.

 

ARTICLE III

DUTIES

 

3.1       The Employee shall, during the term of her employment with the
Company, and subject to the direction and control of the Chief Executive
Officer, the Company’s Board of Directors and the Audit Committee of the Board
of Directors, perform such duties and functions as he may be called upon to
perform by the Chief Executive Officer and the Company’s Board of Directors
during the term of this Agreement, consistent with her position as Chief
Financial Officer.

 

3.2       The Employee shall perform, in conjunction with the Company’s
executive management team, to the best of her ability the following services and
duties for the Company and its subsidiary corporations (by way of example, and
not by way of limitation):

 

(a)   Those duties attendant to the position with the Company for which Employee
is employed;

 

(b)   Establish and implement current and long range objectives, plans, and
policies, subject to the approval of the Chief Executive Officer and the Board
of Directors;

 

(c)   Financial planning including the development of, liaison with, financing
sources and investment bankers;

 

(d)   Managerial oversight of the Company’s accounting department;

 

(e)   Primary responsibility for the preparation and filing of all financial
activity reports with federal and state regulatory authorities;

 

(f)    Acquiring appropriate insurance coverage to safeguard Company’s assets
(excluding workers’ compensation coverage and medical benefits);

 

6

--------------------------------------------------------------------------------


 

(g)   Evaluation and integration of acquisitions, joint ventures, and other
opportunities; and

 

(h)   Promotion of the relationships of the Company and its subsidiaries with
their respective employees, customers, suppliers and others in the business
community.

 

3.3       The Employee agrees to devote full business time and her best efforts
in the performance of her duties for the Company and any subsidiary corporation
of the Company.

 

3.4       Employee shall undertake regular travel to the Company’s executive and
operational offices, and such other occasional travel within or outside the
United States as is or may be reasonably necessary in the interests of the
Company.  All such travel shall be at the sole cost and expense of the Company
and shall include reasonable lodging and food costs incurred by Employee while
traveling.

 

ARTICLE IV

COMPENSATION

 

4.1       During the term of this Agreement, Employee shall be compensated
initially at the rate of $225,000 per annum, subject to such increases, if any,
as determined by the Board of Directors, or if the Board so designates, the
Management Resources and Compensation Committee of the Board (the “Committee”),
in its discretion, on an annual basis at the commencement of each of the
Company’s fiscal years during the term of this Agreement (the “Base Salary”). 
The base salary shall be paid to the Employee in accordance with the Company’s
regular executive payroll periods.

 

4.2       Employee will have an opportunity to earn a cash bonus (the “Bonus”)
of up to 50% of Employee’s Base Salary for each fiscal year of employment.  The
Bonus will be based on achievement of revenue, gross margin and EBITDA
performance targets and other key objectives established by the Committee for
each fiscal year, and the determination of whether the performance criteria
shall have been attained shall be solely in the discretion of the Committee.
Award and payment of the Bonus shall be made at the same time as that of other
members of the Company’s senior management, but in any event payment of the
Bonus shall be made within six months of the end of the Fiscal Year for which
the Bonus is awarded.

 

(a)   Targeted bonus will be reduced or increased by 2% of Base Salary for every
1% of variance between the actual results and the targets.

 

(b)   No bonus will be awarded if results are less than 90% of target and no
bonus will exceed 70% of salary.

 

(c)   For the fiscal year ending September 30, 2012, $31,000 of the Employee’s
Bonus for such fiscal year shall be guaranteed and shall be payable 120 days
following the Commencement Date, provided Employee has not voluntarily resigned,
or been terminated for Cause prior to each such date.

 

7

--------------------------------------------------------------------------------


 

4.3       The Company shall deduct from Employee’s compensation all federal,
state, and local taxes which it may now or hereafter be required to deduct.

 

4.4       Employee may receive such other additional compensation as may be
determined from time to time by the Board of Directors including bonuses and
other long term compensation plans.  Nothing herein shall be deemed or construed
to require the Board to award any bonus or additional compensation.

 

ARTICLE V

BENEFITS

 

5.1       During the term hereof, the Company shall provide Employee and her
family with the following benefits (the “Benefits”): (i) group health care and
insurance benefits as generally made available to the Company’s senior
management; and (ii) such other insurance benefits obtained by the Company and
made generally available to the Company’s senior management. The Company shall
reimburse Employee, upon presentation of appropriate vouchers, for all
reasonable business expenses incurred by Employee on behalf of the Company upon
presentation of suitable documentation.  In the event the Company wishes to
obtain Key Man life insurance on the life of Employee, Employee agrees to
cooperate with the Company in completing any applications necessary to obtain
such insurance and promptly submit to such physical examinations and furnish
such information as any proposed insurance carrier may request.

 

5.2       For the first year of this Agreement, Employee shall be entitled to
paid vacation at the rate of three weeks per annum, increasing to four weeks per
annum for the second year under this Agreement, plus two additional “floating
days” for each year of employment.

 

ARTICLE VI

NON-DISCLOSURE

 

6.1       The Employee shall not, at any time during or after the termination of
her employment hereunder, except when acting on behalf of and with the
authorization of the Company, make use of or disclose to any person,
corporation, or other entity, for any purpose whatsoever, any trade secret or
other confidential information concerning the Company’s business, finances,
marketing, accounting, personnel and/or staffing business of the Company and its
subsidiaries, including information relating to any customer of the Company or
pool of temporary or permanent employees, governmental customer or any other
nonpublic business information of the Company and/or its subsidiaries learned as
a consequence of Employee’s employment with the Company (collectively referred
to as the “Proprietary Information”).  For the purposes of this Agreement, trade
secrets and confidential information shall mean information disclosed to the
Employee or known by him as a consequence of her employment by the Company,
whether or not pursuant to this Agreement, and not generally known in the
industry. The Employee acknowledges that trade secrets and other items of
confidential information, as they may exist from time to time, are valuable and
unique assets of the Company, and that disclosure of any such information would
cause substantial injury to the Company.  Trade secrets and confidential
information shall cease to be trade secrets or confidential

 

8

--------------------------------------------------------------------------------


 

information, as applicable, at such time as such information becomes public
other than through disclosure, directly or indirectly, by Employee in violation
of this Agreement.

 

6.2       If Employee is requested or required (by oral questions,
interrogatories, requests for information or document subpoenas, civil
investigative demands, or similar process) to disclose any Proprietary
Information, Employee shall, unless prohibited by law, promptly notify the
Company of such request(s) so that the Company may seek an appropriate
protective order.

 

6.3       Except as otherwise may be agreed by the Company in writing, in
consideration of the employment of Employee by the Company, and free of any
additional obligations of the Company to make additional payment to Employee,
Employee hereby agrees to irrevocably assign to the Company any and all of
Employee’s rights (including patent rights, copyrights, trade secret rights and
other rights, throughout the world), title and interest in and to all
inventions, software, manuscripts, documentation, improvements or other
intellectual property whether or not protectable by any state or federal laws
relating to the protection of intellectual property, relating to the present or
future business of the Company that are developed by Employee during the term of
his/her employment with the Company, either alone or jointly with others, and
whether or not developed during normal business hours or arising within the
scope of his/her duties of employment. Employee agrees that all such inventions,
software, manuscripts, documentation, improvement or other intellectual property
shall be and remain the sole and exclusive property of the Company and shall be
deemed the product of work for hire.  Employee hereby agrees to execute such
assignments and other documents as the Company may consider appropriate to vest
all right, title and interest therein to the Company and hereby appoints the
Company Employee’s attorney-in-fact with full powers to execute such document
itself in the event employee fails or is unable to provide the Company with such
signed documents.  Employee shall also assign to, or as directed by, the
Company, all of her right, title and interest in and to any and all inventions
and other intellectual property, the full title to which is required to be in
the United States government of any of its agencies. The Company shall have all
right, title and interest in all research and work product produced by Employee
as an employee of the Company, including, but not limited to, all research
materials. Notwithstanding the foregoing, this provision does not apply to an
invention for which no equipment, supplies, facility, or trade secret
information of the Company was used and which was developed entirely on
Employee’s own time, unless (a) the invention relates (i) to the business of the
Company, or (ii) to the Company’s actual or demonstrably anticipated research or
development, or (b) the invention results from any work performed by Employee
for the Company.

 

ARTICLE VII

RESTRICTIVE COVENANT

 

7.1       During her employment with the Company and in the event of the
termination of employment with the Company for any reason, Employee agrees that
she will not, for a period of one (1) year following such termination, directly
or indirectly, enter into or become associated with or engage in any other
business (whether as a partner, officer, director, shareholder, employee,
consultant, or otherwise), which, directly or indirectly, is involved in the
business of providing (i) temporary and/or permanent staffing of governmental
employees (ii) medical/healthcare and office administration/technical, or
logistical professionals contracts with

 

9

--------------------------------------------------------------------------------


 

the United States General Services Administration (“GSA”), United States
Department of Veterans Affairs (“DVA”), United States Department of Defense
(“DOD”) or other federal, state and local entities, or (iii) or is otherwise
engaged in the same or similar business as the Company in direct competition
with the Company, or which the Company was in the process of developing, during
the tenure of Employee’s employment by the Company (collectively, a “Competitive
Business”).  Notwithstanding the foregoing, the ownership by Employee of less
than five percent of the shares of any publicly held corporation shall not
violate the provisions of this Article VII.

 

7.2          In furtherance of, and in addition to, Section 7.1, during the
period of non-competition specified in Section 7.1 (the “Restricted Period”),
Employee shall not, directly or indirectly, whether as a principal, agent,
employee, independent contractor, employer, partner or shareholder, in
connection with or related to any Competitive Business, solicit (i) any actual
customers, partners or contracts addressed by the Company during the tenure of
Employee’s employment or (ii) any customers, partners or contracts that were
within the Company’s business development pipeline within the twelve month
period ending on the effective date of the termination of employment. In
addition, Employee will not during the Restricted Period, either directly or
indirectly, whether as a principal, agent, employee, independent contractor,
employer, partner or shareholder, solicit, hire, attempt to solicit or hire, or
participate in any attempt to solicit or hire, any person who is employed by the
Company or retained as a consultant by the Company (or who was employed or
retained by the Company within 12 months of the Termination Date or who was
being actively recruited by the Company) to: (A) terminate his employment or
engagement with the Company; (B) accept employment or engagement with anyone
other than the Company, or (C) in any manner interfere with the business of the
Company.

 

7.3          Employee hereby acknowledges that the covenants and agreements
contained in Article VI and Article VII of this Agreement (the “Restrictive
Covenants”) are reasonable and valid in all respects and that the Company is
entering into this Agreement, inter alia, on such acknowledgement. If Employee
breaches, or threatens to commit a breach, of any of the Restrictive Covenants,
the Company shall have the following rights and remedies, each of which rights
and remedies shall be independent of the other and severally enforceable, and
all of which rights and remedies shall be in addition to, and not in lieu of,
any other rights and remedies available to the Company under law or in equity:
(i) the right and remedy to have the Restrictive Covenants specifically enforced
by any court having equity jurisdiction, it being acknowledged and agreed that
any such breach or threatened breach will cause irreparable injury to the
Company and that money damages will not provide an adequate remedy to the
Company; (ii) the right and remedy to require Employee to account for and pay
over to the Company such damages as are recoverable at law as the result of any
transactions constituting a breach of any of the Restrictive Covenants; (iii) if
any court determines that any of the Restrictive Covenants, or any part thereof,
is invalid or unenforceable, the remainder of the Restrictive Covenants shall
not thereby be affected and shall be given full effect, without regard to the
invalid portions; and (iv) if any court construes any of the Restrictive
Covenants, or any part thereof, to be unenforceable because of the duration of
such provision or the area covered thereby, such court shall have the power to
reduce the duration or area of such provision and, in its reduced form, such
provision shall then be enforceable and shall be enforced. The parties intend to
and hereby confer

 

10

--------------------------------------------------------------------------------


 

jurisdiction to enforce the Restrictive Covenants upon the courts of any
jurisdiction within the geographical scope of such Restrictive Covenants. If the
courts of any one or more such jurisdictions hold the Restrictive Covenants
wholly unenforceable by reason of the breadth of such scope or otherwise, it is
the intention of the parties that such determination not bar or in any way
affect the Company’s right to the relief provided above in the courts of any
other jurisdiction, within the geographical scope of such Restrictive Covenants,
as to breaches of such Restrictive Covenants in such other respective
jurisdiction such Restrictive Covenants as they relate to each jurisdiction
being, for this purpose, severable into diverse and independent covenants.

 

ARTICLE VIII

TERM

 

8.1       This Agreement shall be for a term (the “Initial Term”) commencing on
the Effective Date (the “Commencement Date”) and terminating on the three year
anniversary of the Effective Date (the “Expiration Date”), unless sooner
terminated upon the death of the Employee, or as otherwise provided herein.

 

8.2       Unless this Agreement is earlier terminated pursuant to the terms
hereof, the Company and Employee shall each use their best efforts to notify the
other party whether such party intends to negotiate a renewal this Agreement by
written notice ninety (90) days prior to the Expiration Date.  In the event
(i) the Company shall have failed to notify the Employee of its intention to
renew as provided by this Section 8.2, or (ii) the Company fails to reach
agreement with Employee as to the terms of a new employment agreement after
providing such notice, in addition to any other payments due hereunder, upon
termination of the Employee’s employment on or after the Expiration Date for any
reason except Cause, the Company shall pay Employee the Severance Payment.

 

ARTICLE IX

TERMINATION

 

9.1       The Company may terminate this Agreement by giving a Notice of
Termination to the Employee in accordance with this Agreement:

 

(a)   for Cause;

 

(b)   without Cause;

 

(c)   for Disability.

 

9.2       Employee may terminate this Agreement by giving a Notice of
Termination to the Company in accordance with this Agreement, at any time, with
or without Good Reason.

 

9.3       If the Employee’s employment with the Company shall be terminated, the
Company shall pay and/or provide to the Employee the following compensation and
benefits in lieu of any other compensation or benefits arising under this
Agreement or otherwise:

 

11

--------------------------------------------------------------------------------


 

(a)   if the Employee was terminated by the Company for Cause, or the Employee
terminates without Good Reason,

 

(i)        the Accrued Compensation;

 

(b)   if the Employee was terminated by the Company for Disability,

 

(i)        the Continuation Benefits, and

(ii)       the Accrued Compensation;

 

(c)   if termination was due to the Employee’s death,

 

(i)        the Accrued Compensation; and

(ii)       the Continuation Benefits;

 

(d)   if the Employee was terminated by the Company without Cause, or the
Employee terminates this Agreement for Good Reason,

 

(i)        the Accrued Compensation;

(ii)       the Severance Payment; and

(iii)      the Continuation Benefits.

 

9.4       The amounts payable under this Section 9, shall be paid as follows:

 

(a)   Accrued Compensation shall be paid within five (5) business days after the
Employee’s Termination Date (or earlier, if required by applicable law);

 

(b)   If the Continuation Benefits are paid in cash, the payments shall be made
on the first day of each month during the Continuation Period (or earlier, if
required by applicable law);

 

(c)   The Base Salary through the Expiration Date shall be paid in accordance
with the Company’s regular pay periods (or earlier, if required by applicable
law).

 

9.5       Notwithstanding the foregoing, in the event Employee is a member of
the Board of Directors on the Termination Date, the payment of any and all
compensation due hereunder, except Accrued Compensation, and Employee’s right to
exercise any Employee Stock Option after the Termination Date, is expressly
conditioned on Employee’s resignation from the Board of Directors within five
(5) business days of notice by the Company requesting such resignation.

 

9.6       The Employee shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise
and no such payment shall be offset or reduced by the amount of any compensation
or benefits provided to the Employee in any subsequent employment except as
provided in Sections 1.4.

 

12

--------------------------------------------------------------------------------


 

ARTICLE X

TERMINATION OF PRIOR AGREEMENTS

 

10.1     This Agreement sets forth the entire agreement between the parties and
supersedes all prior agreements, letters and understandings between the parties,
whether oral or written prior to the effective date of this Agreement.

 

ARTICLE XI

STOCK OPTIONS

 

11.1     As an inducement to Employee to enter into this Agreement, the Company
hereby grants to Employee options to purchase 250,000 shares of the Company’s
Common Stock, $0.001 par value (the “Options”), subject to the terms and
conditions of this Agreement, and the terms and conditions of the Company’s 2006
Long Term Incentive Plan, as amended (the “Plan”), and the Stock Option
Agreement, which are incorporated herein by reference. The Options shall be
qualified as incentive stock options to the extent permitted by law.

 

11.2     Provided Employee is an employee of the Company on the vesting date,
and unless otherwise provided by this Agreement, the Options shall vest as
follows:

 

(a)   50,000 Options on the Commencement Date;

 

(b)   66,667 Options if the closing price of the Company’s Common Stock equals
or exceeds $3.00 per share for ten consecutive trading days;

 

(c)   66,667 Options if the closing price of the Company’s Common Stock equals
or exceeds $5.00 per share for ten consecutive trading days; and

 

(d)   66,666 Options if the closing price of the Company’s Common Stock equals
or exceeds $7.00 per share for ten consecutive trading days.

 

11.3     The Options, to the extent vested, shall be exercisable for a period of
ten years from the date of this Agreement (the “Exercise Period”).

 

11.4     The Closing Price of a share of Common Stock shall mean (i) if the
Common Stock is traded on a national securities exchange or on the Nasdaq Stock
Market (“Nasdaq”), the per share closing price of the Common Stock shall be the
reported closing price the principal securities exchange on which they are
listed or on Nasdaq, as the case may be, on the date of determination (or if
there is no closing price for such date of determination, then the last
preceding business day on which there was a closing price); or (ii) if the
Common Stock is traded in the over-the-counter market but bid quotations are not
published on Nasdaq, the closing bid price per share for the Common Stock as
furnished by a broker-dealer which regularly furnishes price quotations for the
Common Stock; provided, however, that in the event of a Change in Control, the
closing price shall be the “Change in Control Price” as defined in the Plan.

 

13

--------------------------------------------------------------------------------


 

11.5     The exercise price of the Options shall be equal to Fair Market Value
of the Company’s Common Stock on the Effective Date, as determined under the
Plan, and shall contain such other terms and conditions as set forth in the
stock option agreement. The Options provided for herein are not transferable by
Employee and shall be exercised only by Employee, or by her legal representative
or executor, as provided in the Plan.  Such Options shall terminate as provided
in the Plan, except as otherwise modified by this Agreement or the stock option
agreement.

 

11.6     In the event of a termination of Employee’s employment with the
Company:

 

(a)   pursuant to Section 9.1(a), options granted and not exercised as of the
Termination Date shall terminate immediately and be null and void;

 

(b)   due to the Employee’s death or Disability, the Employee’s (or her estate’s
or legal representative’s) right to purchase shares of Common Stock of the
Company pursuant to any stock option or stock option plan, solely to the extent
vested as of the Termination Date, shall remain exercisable in accordance with
the Plan, but in no event after the expiration of the Exercise Period;

 

(c)   by the Employee other than for Good Reason, Employee’s right to purchase
shares of Common Stock of the Company pursuant to any stock option or stock
option plan, solely to the extent vested as of the Termination Date shall remain
exercisable in accordance with the Plan, but in no event after the expiration of
the Exercise Period; and

 

(d)   In the event of Employee’s termination by the Company without Cause or by
Employee for Good Reason, options vested as of the Termination Date shall remain
exercisable in accordance with the Plan, but in no event after the expiration of
the Exercise Period (it being agreed and acknowledged that unvested options
shall be void immediately upon the occurrence of such a termination event).

 

ARTICLE XII

EXTRAORDINARY TRANSACTIONS

 

12.1     The Company’s Board of Directors has determined that it is appropriate
to reinforce and encourage the continued attention and dedication of members of
the Company’s management, including the Employee, to their assigned duties
without distraction in potentially disturbing circumstances arising from the
possibility of a change in control of the Company.

 

12.2     In the event that within one hundred eighty days (180) days of a Change
of Control, (i) Employee is terminated, or (ii) Employee’s status, title,
position or responsibilities are materially reduced and Employee terminates her
Employment, the Company shall pay and/or provide to the Employee, the following
compensation and benefits:

 

(a)   The Company shall pay the Employee, in lieu of any other payments due
hereunder including the Severance Payment, (i) the Accrued Compensation;
(ii) the Continuation

 

14

--------------------------------------------------------------------------------


 

Benefits; and (iii) as severance, Base Salary for a period of twelve (12) months
payable in one lump sum within ten (10) days of the Termination Date; and

 

(b)   Option awards granted to Employee under any of the Company’s plans, which
are vested as of the effective date of the termination of Employee’s employment
pursuant to Section 12.2 shall remain exercisable in accordance with the Plan,
but in no event after the expiration of the Exercise Period (it being agreed and
acknowledged that unvested options shall be void immediately upon the occurrence
of such a termination event).

 

12.3     Notwithstanding the foregoing, if the payment under this Article XII,
either alone or together with other payments which the Employee has the right to
receive from the Company, would constitute an “excess parachute payment” as
defined in Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), the aggregate of such credits or payments under this Agreement and
other agreements shall be reduced to the largest amount as will result in no
portion of such aggregate payments being subject to the excise tax imposed by
Section 4999 of the Code. The priority of the reduction of excess parachute
payments shall be in the discretion of the Employee. The Company shall give
notice to the Employee as soon as practicable after its determination that
Change of Control payments and benefits are subject to the excise tax, but no
later than ten (10) days in advance of the due date of such Change of Control
payments and benefits, specifying the proposed date of payment and the Change of
Control benefits and payments subject to the excise tax. Employee shall exercise
her option under this paragraph 12.3 by written notice to the Company within
five (5) days in advance of the due date of the Change of Control payments and
benefits specifying the priority of reduction of the excess parachute payments.

 

ARTICLE XIII

SECTION 409A COMPLIANCE

 

13.1        To the extent applicable, it is intended that any amounts payable
under this Agreement shall either be exempt from Section 409A of the Code or
shall comply with Section 409A (including Treasury regulations and other
published guidance related thereto) so as not to subject Employee to payment of
any additional tax, penalty or interest imposed under Section 409A of the Code.
The provisions of this Agreement shall be construed and interpreted to the
maximum extent permitted to avoid the imputation of any such additional tax,
penalty or interest under Section 409A of the Code yet preserve (to the nearest
extent reasonably possible) the intended benefit payable to Employee.
Notwithstanding the foregoing, the Company makes no representations regarding
the tax treatment of any payments hereunder, and the Employee shall be
responsible for any and all applicable taxes, other than the Company’s share of
employment taxes on the severance payments provided by the Agreement. Employee
acknowledges that Employee has been advised to obtain independent legal, tax or
other counsel in connection with Section 409A of the Code.

 

13.2        Notwithstanding any provisions of this Agreement to the contrary, if
Employee is a “specified employee” (within the meaning of Section 409A of the
Code and the regulations adopted thereunder) at the time of Employee’s
separation from service and if any portion of the payments or benefits to be
received by Employee upon separation from service would be

 

15

--------------------------------------------------------------------------------


 

considered deferred compensation under Section 409A of the Code and the
regulations adopted thereunder (“Nonqualified Deferred Compensation”), amounts
that would otherwise be payable pursuant to this Agreement during the six-month
period immediately following Employee’s separation from service that constitute
Nonqualified Deferred Compensation and benefits that would otherwise be provided
pursuant to this Agreement during the six-month period immediately following
Employee’s separation from service that constitute Nonqualified Deferred
Compensation will instead be paid or made available on the earlier of (i) the
first business day of the seventh month following the date of Employee’s
separation from service and (ii) Employee’s death. Notwithstanding anything in
this Agreement to the contrary, distributions upon termination of Employee’s
employment shall be interpreted to mean Employee’s “separation from service”
with the Company (as determined in accordance with Section 409A of the Code and
the regulations adopted thereunder).  Each payment under this Agreement shall be
regarded as a “separate payment” and not of a series of payments for purposes of
Section 409A of the Code.

 

13.3        Except as otherwise specifically provided in this Agreement, if any
reimbursement to which the Employee is entitled under this Agreement would
constitute deferred compensation subject to Section 409A of the Code, the
following additional rules shall apply: (i) the reimbursable expense must have
been incurred, except as otherwise expressly provided in this Agreement, during
the term of this Agreement; (ii) the amount of expenses eligible for
reimbursement during any taxable year will not affect the amount of expenses
eligible for reimbursement in any other taxable year; (iii) the reimbursement
shall be made as soon as practicable after Employee’s submission of such
expenses in accordance with the Company’s policy, but in no event later than the
last day of Employee’s taxable year following the taxable year in which the
expense was incurred; and (iv) the Employee’s entitlement to reimbursement shall
not be subject to liquidation or exchange for another benefit.

 

ARTICLE XIV

ARBITRATION AND INDEMNIFICATION

 

14.1     Any dispute arising out of the interpretation, application, and/or
performance of this Agreement with the sole exception of any claim, breach, or
violation arising under Articles VI or VII hereof shall be settled through final
and binding arbitration before a single arbitrator in the State of Georgia in
accordance with the Rules of the American Arbitration Association.  The
arbitrator shall be selected by the Association and shall be an attorney-at-law
experienced in the field of corporate law.  Any judgment upon any arbitration
award may be entered in any court, federal or state, having competent
jurisdiction of the parties.

 

14.2     The Company hereby agrees to indemnify, defend, and hold harmless the
Employee for any and all claims arising from or related to her employment by the
Company at any time asserted, at any place asserted, to the fullest extent
permitted by law, except for claims based on Employee’s fraud, deceit or
willfulness.  The Company shall maintain such insurance as is necessary and
reasonable to protect the Employee from any and all claims arising from or in
connection with her employment by the Company during the term of Employee’s
employment with the Company and for a period of six (6) years after the date of
termination of employment for any reason. The provisions of this Section 14.2
are in addition to and not in lieu of any

 

16

--------------------------------------------------------------------------------


 

indemnification, defense or other benefit to which Employee may be entitled by
statute, regulation, common law or otherwise.

 

ARTICLE XV

SEVERABILITY

 

15.1     If any provision of this Agreement shall be held invalid and
unenforceable, the remainder of this Agreement shall remain in full force and
effect.  If any provision is held invalid or unenforceable with respect to
particular circumstances, it shall remain in full force and effect in all other
circumstances.

 

ARTICLE XVI

NOTICE

 

16.1     For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when (a) personally delivered or (b) sent by
(i) a nationally recognized overnight courier service or (ii) certified mail,
return receipt requested, postage prepaid and in each case addressed to the
respective addresses as set forth below or to any such other address as the
party to receive the notice shall advise by due notice given in accordance with
this paragraph. All notices and communications shall be deemed to have been
received on (A) if delivered by personal service, the date of delivery thereof;
(B) if delivered by a nationally recognized overnight courier service, on the
first business day following deposit with such courier service; or (C) on the
third business day after the mailing thereof via certified mail.

 

16.2     Notwithstanding the foregoing, any notice of change of address shall be
effective only upon receipt. The current addresses of the parties are as
follows:

 

IF TO THE COMPANY:

DLH Holdings Corp.

 

1776 Peachtree Street, N.W.

 

Suite 305

 

Atlanta, GA 30309

 

Attention: Zachary C. Parker

 

 

WITH A COPY TO:

Victor J. DiGioia

 

Becker & Poliakoff, LLP

 

45 Broadway

 

New York, NY 10006

 

 

IF TO THE EMPLOYEE:

Kathryn M. JohnBull

 

17

--------------------------------------------------------------------------------


 

ARTICLE XVII

BENEFIT

 

17.1     This Agreement shall inure to, and shall be binding upon, the parties
hereto, the successors and assigns of the Company, and the heirs and personal
representatives of the Employee. The respective rights and obligations of the
parties hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.

 

ARTICLE XVIII

WAIVER

 

18.1     The waiver by either party of any breach or violation of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach of construction and validity.

 

ARTICLE XIX

GOVERNING LAW; JURISDICTION

 

19.1     This Agreement has been negotiated and executed in the State of Georgia
which shall govern its construction and validity. Any or all actions or
proceedings which may be brought by the Company or Employee under this Agreement
shall be brought in courts having a situs within the State of Georgia, and
Employee and the Company each hereby consent to the jurisdiction of any local,
state, or federal court located within the State of Georgia.

 

ARTICLE XX

ENTIRE AGREEMENT

 

20.1     This Agreement contains the entire agreement between the parties
hereto.  No change, addition, or amendment shall be made hereto, except by
written agreement signed by the parties hereto.

 

ARTICLE XXII

EXECUTION

 

22.2       This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement and affixed
their hands and seals the day and year first above written.

 

 

DLH HOLDINGS CORP.

 

 

 

 

 

By:

/s/ Zachary C. Parker

 

 

Zachary C. Parker,

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

Employee

 

 

 

 

 

 

 

 

Kathryn M. JohnBull

 

Kathryn M. JohnBull

 

Employee

 

 

19

--------------------------------------------------------------------------------